Citation Nr: 1822162	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a dental disability.

3.  Entitlement to an effective date prior to December 3, 2012, for a separate rating for right lower extremity radiculopathy.

4.  Entitlement to an effective date prior to December 3, 2012, for a separate rating for left lower extremity radiculopathy.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to October 2002.  He also served as a Reservist, including on periods of active duty for training from November 1993 to March 1994 and from May 1994 to August 1994.

These claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO in St. Louis, Missouri, certified these claims to the Board for appellate review.

In September 2017, the Veteran testified in support of these claims at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The issues of entitlement to service connection for a left knee disability and entitlement to service connection for a dental disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On December 3, 2012, the RO received from the Veteran an informal claim for an increased rating for a service-connected lumbar spine disability.

2.  The Veteran's entitlement to a separate rating for right lower extremity radiculopathy did not arise during the one year period prior to December 3, 2012.   


3.  The Veteran's entitlement to a separate rating for left lower extremity radiculopathy did not arise during the one year period prior to December 3, 2012.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to December 3, 2012, for a separate rating for right lower extremity radiculopathy, are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155 (in effect prior to Mar. 24, 2015), 3.400 (2017).

2.  The criteria for entitlement to an effective date prior to December 3, 2012, for a separate rating for left lower extremity radiculopathy, are not met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.155 (in effect prior to Mar. 24, 2015), 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants who make claims for benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Specifically, VA is to notify a claimant and representative, if any, of the information and medical or lay evidence not previously provided to VA that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  VA is also to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C. §§ 5103(a), 5103A (2012); 38 C.F.R. § 3.159(b), (c) (2017). 

Here, the Veteran does not assert VA violated its duty to notify or that there are any outstanding records that need to be secured on his behalf.  Therefore, no further notification or assistance is necessary. 

A December 2002 rating decision established service connection for a lumbar spine disability, then characterized as degenerative disc disease, L5-S1, and assigned an initial 10 percent rating.  The RO notified the Veteran of the decision, which the Veteran did not appeal.  Therefore, the December 2002 rating decision is final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. § 3.104 (2017).

On December 3, 2012, the RO received from the Veteran an informal claim for an increased rating for a lumbar spine disability.  An October 2013 rating decision assigned separate 10 percent ratings for radiculopathy of the lower extremities, effective December 3, 2012, the date of receipt of the claim for increase.  

The Veteran seeks an effective date prior to December 3, 2012, for the assignment of the separate 10 percent ratings for lower extremity radiculopathy.  In written statements dated November 2013, December 2013 and August 2014, he alleges that, because he began taking Gabapentin for nerve pain in service in 2001, the 10 percent ratings should be assigned an effective date of October 2002, corresponding with the date of separation from service.

Generally, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).

The effective date of an award of disability compensation shall be the day following separation from active service if the claim is received within one year after separation from service.  Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1) (2012); 38 C.F.R. § 3.400(b)(2) (2017).

Regarding a claim for an increased rating, if the increase is factually ascertainable within one year prior to the receipt of the claim, the rating will be effective as of the date of increase.  If the increase occurred more than one year prior to receipt of the claim, the rating will be effective as of the date of the claim.  If the increase occurred after the date of the claim, the rating will be effective as of the date of increase.  38 U.S.C. § 5110(b)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) (2017); VAOPGCPREC 12- 98 (1998), 63 Fed. Reg. 56704 (1998).

VA amended its regulations on March 24, 2015, to require that all claims governed by VA's regulations be filed on standard forms prescribed by VA, regardless of the type of claim or posture in which the claim arises.  79 Fed. Reg. 57660 (Sept. 25, 2014).  However, those amendments are effective for claims and appeals filed on or after March 24, 2015.  The claim in this case was filed prior to that date.  Therefore, the amendments are not applicable and the Board will apply those regulations in effect prior to March 24, 2015.

Those regulations provide that any communication or action from a claimant indicating an intent to apply for one or more benefits under VA laws may be considered an informal claim.  An informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefit sought.  Rodriguez v. West, 189 F.3d 1351 (1999).  The claimant must describe the nature of the disability for which he is seeking benefits, such as by identifying a body part or symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The Veteran filed an initial formal claim for VA compensation in August 2002, identifying a back disability for which he was seeking service connection.  A December 2002 rating decision established service connection for a lumbar spine disability, and assigned a 10 percent rating.  The Veteran did not appeal any aspect of the decision, including the rating, which was based, in part, on the effect of the back disability on nerve root L5, or the effective date of the grant.  Therefore, the decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.200, 20.1103 (2017).

The RO did not receive any further correspondence or other evidence from the Veteran, including any correspondence referring to the lumbar spine disability, until December 3, 2012, when he requested an increased rating for the lumbar spine disability.  That is therefore the date of the claim at issue in this appeal.  

The question remaining is when, prior to or after December 3, 2012, the radiculopathy in each of the lower extremities manifested, entitling the Veteran to separate ratings for radiculopathy.  The Veteran alleges that it initially manifested during service, many years prior to December 3, 2012, and treatment records substantiate that allegation.  Although no medical professional specifically diagnosed radiculopathy during that time period, the records note back pain radiating into the lower extremities, the same problems reported years later when doctors diagnosed radiculopathy.  The RO acknowledged that neurological involvement when it established service connection for the lumbar spine disability in December 2002.  

As the radiculopathy in the lower extremities manifested more than one year prior to December 3, 2012, rather than during the year extending from December 3, 2011 to December 2, 2012, an effective date prior to December 3, 2012, may not be assigned for the separate ratings for radiculopathy.  Instead, the date of claim controls.  That date in this case is December 3, 2012, the date of receipt of the increased rating claim.  38 U.S.C. § 5110(b)(2) (2012); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2) (2017); VAOPGCPREC 12- 98 (1998).

The Veteran has argued that the effective date for the grant of the separate ratings should be October 2002, to correspond with the date he separated from service.  While it is true, in certain cases, the effective date of an award of disability compensation shall be the day following separation from active service if the claim is received within one year after separation from service.  In this case, although the Veteran filed an original claim for VA compensation within one year of separation from service, after the RO granted that claim by establishing service connection for a lumbar spine disability and assigning 10 percent rating, the Veteran did not appeal the decision.  That decision is therefore final.  For the Board to consider an effective date challenge reaching that far back in time, the Veteran must raise a claim for clear and unmistakable error (CUE) in the earlier rating decision.  There is no such thing as a free standing earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (freestanding claim for an earlier effective date is a nullity and CUE is the only basis for challenging the effective date of a final decision).  The record includes no communication from the Veteran or representative specifically asserting CUE in any prior rating decision.  

Should the Veteran believe that, based on the law then in existence, the RO erred in failing to assign separate ratings for his radiculopathy in the lower extremities, he may pursue a claim of CUE.  However, because the RO received the claim at issue in this case on December 3, 2012, and the Veteran's entitlement to separate ratings for radiculopathy in the lower extremities did not arise during the one year period prior to December 3, 2012, the Board concludes that the criteria for entitlement to an effective date prior to December 3, 2012, for separate ratings for right lower extremity and left lower extremity radiculopathy, are not met.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for earlier effective dates for separate ratings for bilateral lower extremity radiculopathy.  Therefore, the claims must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

An effective date prior to December 3, 2012, for a separate rating for right lower extremity radiculopathy, is denied.

An effective date prior to December 3, 2012, for a separate rating for left lower extremity radiculopathy, is denied.




REMAND

The Board regrets the delay that will result from remanding rather than immediately deciding the claims of entitlement to service connection for a left knee disability and a dental disability, but additional action is necessary before the Board proceeds.

The Veteran seeks service connection for a left knee disability on either a direct basis, as having initially manifested during service, or secondary basis, as related to a service-connected lumbar spine disability.  He seeks service connection for a dental disability on either a direct basis, as related to service, or aggravation basis, as having worsened therein.  

VA provided the Veteran VA examinations of the left knee and teeth during the course of this appeal, but the reports of those examinations are incomplete to decide these claims.  In offering opinions as to the etiology of left knee and dental disabilities, the examiners failed to consider all pertinent evidence of record.  For instance, the VA examiner who evaluated the Veteran's left knee provided an unfavorable nexus opinion, in part, on the basis that the Veteran did not receive left knee treatment during service.  However, service medical records show that the Veteran reported and received treatment for knee symptoms on multiple occasions during service, as he has continuously alleged from the time he filed this claim.  

In addition, the VA examiner who evaluated the Veteran's teeth provided an unfavorable aggravation opinion, in part, on the basis that the Veteran's current dental status is the same as his dental status on entrance into the service.  However, the examiner noted several missing teeth on examination and that the entrance examination showed dental caries.  In contemplating any possible in-service aggravation, the examiner did not mention any dental treatment the Veteran received during service, including extraction of tooth number 16.   

Accordingly, these claims are REMANDED for the following action:

1.  Schedule the Veteran for a VA joints examination.  The examiner must review all pertinent documents in the claims file, including:  (a) the service medical records, which show that, during service, the Veteran reported knee complaints on multiple occasions; (b) the Veteran's and his spouse's written statements and the Veteran's testimony alleging that his left knee pain initially manifested during service and persisted thereafter; (c) post-service treatment records, which show, following service, the Veteran continued to report left knee pain, initially manifesting in service; and (d) reports of VA examinations conducted in April 2013 and October 2015.  Discussing all of that evidence and considering the Veteran's competent reports of lay-observable left knee symptoms, offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability initially manifested in service as the documented left knee pain shown in the service medical records, or is otherwise related to service or any event, injury or disease during service.  The examiner should provide a rationale for all opinions expressed.  

2.  Schedule the Veteran for a VA dental examination.  The examiner must review all pertinent documents in the claims file, including:  (a) the service medical records, which show that during service the Veteran received dental treatment, including the extraction of tooth #16; (b) the Veteran's and his spouse's written statements and the Veteran's testimony alleging that the medication he began taking in service for a service-connected lumbar spine disability caused dry mouth, which in turn caused tooth decay, weakness, and chipping; (c) post-service treatment records, which show that following service the Veteran continued to report dental problems; (d) reports of a VA examinations conducted in April 2013; and (e) the article submitted by the Veteran in August 2014 regarding the effects of opioid use causing dry mouth.  Listing all dental treatment that the Veteran received in service, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that treatment indicates an in-service worsening of the Veteran's preexisting dental disorder, or the natural progression thereof.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current dental disability is due to or the result of medications taken for the service-connected back and neurologic disabilities.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current dental disability is aggravated (permanently increased in severity beyond the natural progress of the disorder) by medications taken for the service-connected back and neurologic disabilities.  The examiner should provide a rationale for all opinions expressed.  

3.  Readjudicate the claims.  If either decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


